ORDER
This matter is before the court as a follow up to our order dated April 21, 2014. Upon consideration of the United States Supreme Court’s opinion and judgment dated March 10, 2014, we reverse that part of the district court’s judgment addressing the Railroad Right of Way, and remand for further proceedings on that issue con*718sistent with the Supreme Court’s decision. We reaffirm our original panel Order & Judgment in all other respects, and affirm the district court’s judgment with respect to the Forest Service Road 512 issues. The mandate, which was recalled via our order dated April 11, 2014, shall reissue forthwith.